Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 19, the prior of record does not disclose nor render obvious a lookup table where activity level of the patient is used to find a non-pathological/non-seizure range of another parameter derived from a measured body signal of the patient.  Though Colborn (US 2012/0277605) teaches the use of a lookup table for adjusting threshold/ranges in seizure detection device, it does not explicitly teach an activity level using the claimed sensors types that is then used to find a range in a lookup table nor would it be obvious to one of ordinary skill in the art to combine the reference in order to create a lookup table using activity level determined by one of the claimed senor types to determine a normal range for another body signal.  Regarding claim 14, the prior of record does not teach the use of lactic acid accumulation sensor to determine the activity level of a patient which activity level is then used to dynamically determine the a reference range for determine pathological/seizure state from another body signal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792